Citation Nr: 1517348	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-44 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 11, 2014.

2. Entitlement to a rating in excess of 50 percent for PTSD as of September 11, 2014.

3. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) prior to September 11, 2014.

4. Entitlement to an annual clothing allowance for the year 2014.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and an administrative decision entered in July 2014 by the Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina.

The Board notes that the April 2009 rating decision was a reconsideration of a November 2008 rating decision granting service connection for PTSD evaluated at 50 percent disabling, effective on May 5, 2008.

This case was brought before the Board in April 2013, at which time the claims of entitlement to an increased rating for PTSD and entitlement to a TDIU were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include requesting private treatment records and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the Board has granted an increased rating of 100 percent for service-connected PTSD as of September 11, 2014 the issue of entitlement to a TDIU is rendered moot as of that date.  38 C.F.R. § 4.16.  Therefore, the Board has characterized the issue of entitlement to a TDIU as entitlement to a TDIU prior to September 11, 2014.  Furthermore, additional evidence has been submitted requiring remand of the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD.  As the Board has fully allowed the increased rating as of September 11, 2014 remand is not necessary for this time period.  38 C.F.R. § 20.1304(c).  Therefore, the Board has characterized the issue as two issues, entitlement to an initial evaluation in excess of 50 percent for PTSD prior to September 11, 2014 and entitlement to a rating in excess of 50 percent as of September 11, 2014.  
The issues of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 11, 2014 and entitlement to a TDIU prior to September 11, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. As of September 11, 2014, the Veteran's PTSD is manifested by total occupational and social impairment, due to such symptoms as hallucinations, panic attacks more than once a week, severe memory impairment, depressed mood, anxiety, chronic sleep impairment, nightmares, hypervigilance, and disturbances in motivation and mood.  

3. For the year 2014, the Veteran made use of a VA-provided back brace that tends to wear out clothing.


CONCLUSIONS OF LAW

1. As of September 11, 2014, the criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for entitlement to an annual clothing allowance for the year 2014 have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As the issues of entitlement to a rating in excess of 50 percent for PTSD as of September 11, 2014 and entitlement to an annual clothing allowance for the year 2014 have been fully granted no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, including the degree of disability, the benefit of the doubt is afforded the claimant.  38 C.F.R. §§ 3.102, 4.3. 

I. Increased Rating PTSD as of September 11, 2014

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been granted and an initial 50 percent evaluation has been assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, an April 2008 letter from Dr. E.W.H., at Goldsboro Psychiatric Clinic, diagnosed PTSD.  At this time symptoms of PTSD were reported to be nightmare at least once a week, waking in a panic lasting five to ten minutes, flashbacks two to three time per week, and panic attacks two to three times a day lasting at least one hour.  Other symptoms include intrusive thoughts, being easily startled, hypervigilance, and intolerance for people being behind him.  Furthermore, severe memory impairment was noted including a 100 percent impairment of working memory.  Anger, sadness, and fear were noted to come upon the Veteran without understanding 65 percent of the time.  The doctor suggested this showed prefrontal cortex dysfunction.  The Veteran was described as suffering from auditory and visual hallucination two to five times a week including hearing his name called, hearing cars drive up, hearing noises in his house, and seeing shadows moving out of the corners of his eyes.  He was constantly depressed with no energy and little interest in things.  Twenty-five percent of the time he suffered from crying spells.  The letter indicates the Veteran was easily angered and agitated and at time felt helpless and suicidal.  The doctor summed up the Veteran's PTSD symptoms as moderately compromising his ability to sustain social and work relationships.  

The Veteran was provided a VA examination in July 2008.  At the time of the examination the Veteran reported panic attacks several times per month lasting 10 minutes.  The VA examiner noted, besides going to work, the Veteran isolates himself and does not socialize.  He has been depressed for years and has lost all interest in his usual activates.  Furthermore, he has issues with anger, irritability, and sleeping.  He is hypervigilant and startles easily.  The Veteran was described as performing his own activities of daily living.  Mental status examination revealed the Veteran was fully oriented; his appearance and hygiene were good; his behavior appropriate; affect and mood were depressed; his communication, speech and concentration were normal; he had no disturbances with thought process; his judgement and memory were intact; and he could think abstractly.  The examiner determined there was no suspiciousness, delusions, hallucinations, homicidal ideation, or suicidal ideation.  The Veteran was observed to not be a danger to himself or others.  The VA examiner summed up the Veteran's condition noting "his psychiatric problems cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task although he is function normally with routine behavior, self-care, and normal conversation."  At the time of the examination the Veteran's GAF score was reported as 50.  

The Veteran was provided with another VA examination in January 2009.  Mental status examination showed the Veteran to be fully oriented, his appearance and hygiene were normal, his behavior was appropriate, affect and mood were depressed and tearful, and communication and speech were normal.  The examiner noted there was no suicidal ideation, homicidal ideation, obsessional rituals, impairment in judgement, impairment in abstract thinking, or difficulty performing activities of daily living.  The Veteran was shown to have problems with attention, concentration, and suspiciousness.  Memory problems in the form of difficulty with retaining highly learned material and occasionally forgetting to complete tasks was noted.  The Veteran indicated he had panic attacks once or twice a month.  While the examiner reported no history of delusions it was noted that the Veteran heard his doorbell or someone on his porch occasionally when no one was there.  The Veteran was shown to not be a danger to himself or to others.  According to the examiner these symptoms cause the Veteran to have "difficulty establishing and maintaining effective work and social relationships.  He is able to maintain family role functioning, he is intermittently unable to perform leisurely pursuits.  Often does not feel like doing anything."  At the time of the examination the Veteran's GAF score was reported as 50.  

Treatment notes from April 2008 through September 2011 from Dr. E.W.H. at the Goldsboro Psychiatric Clinic are included in the record.  These records show the Veteran has nightmares two to three times a week waking in a panic for 10 to 15 minutes.  He has flashbacks two to three times a month.  Panic attacks every day two to three times a day.  He startles, is hypervigilant, and has intrusive thoughts.  He socializes rarely or not at all.  Memory problems are noted including forgetting things from room to room, misplacing things, forgetting what he was told, inability to read, and getting lost driving.  Symptoms noted in these treatment records include anger out of the blue, sadness out of the blue, fear out of the blue, depression, lower energy level, lower interest level, agitation, anger, problems verbally describing the trauma, feelings of helplessness, feelings of hopelessness, problems learning new things, worry, racing thoughts, jumping thoughts, and crying spells.  In regards to these symptoms, over the period of time covered by the treatment notes, the Veteran is noted to suffer from them anywhere from 25 percent of the time to constantly.  Rare suicidal ideation is noted as well. The Veteran is reported to suffer from auditory hallucinations including hearing his name, cars drive-up, footsteps, and noises in his house.  Additionally, he is reported to suffer from visual hallucinations including moving shadows and seeing animals.  At worst, hearing names and seeing moving shadows is reported as occurring daily while all other hallucinations are reported as occurring two to five times a week.   The GAF scores reported in these treatment records range from 40 to 45.

A June 2014 letter from Dr. E.W.H. notes the Veteran suffers from nightmares at least two to three times a week causing him to wake in a panic lasting 30 minutes.  He has flashback seven to ten times a week.  Furthermore, he has intrusive thoughts, startles easily, is hypervigilant, and cannot tolerate anyone behind him.  He does not socialize.  Severe impairment in recent memory is noted including inability to read and getting lost traveling.  Working memory is report as being 80 percent impaired.  Anger, sadness, and fear are reported to come upon the Veteran without his understanding 75 percent of the time revealing prefrontal cortex dysfunction.  Auditory hallucinations including hearing cars drive up, his name called, and noises in the house occur two to three times per day.  The Veteran sees moving shadows out of the corners of his eyes three to four times per day.  It is noted that he feels depressed with low energy and little interest in things most of the time.  In sum, the doctor says as a result of PTSD the Veteran is unable to sustain social relationships and is barely able to sustain work relationships.  

The Veteran was again provided a VA examination in August 2014.  The examination report reveals the Veteran PTSD symptoms include depressed mood, anxiety, chronic sleep impairment, irritability, nightmares, and bouts of anger.  At the time of the examination the Veteran was casually dressed, cooperative, speech was coherent, mood and affect were congruent, insight and judgement were fair, and there was no indication of delusional thinking patterns.  Eye contact was noted to be poor and the Veteran apparently answered most questions looking away from the examiner.  It was the VA examiner's determination that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  At the time of the examination the Veteran's GAF score was reported as 59. 

In September 2014, Dr. E.W.H. provided an opinion that the Veteran should take leave from his job as a letter carrier because of his PTSD symptoms.  Following reevaluation in December 2014, Dr. E.W.H. said such leave should continue indefinitely.  

Also of record are notes covering VA treatment throughout the entire appeals period.  To the extent these treatment records discuss the Veteran's PTSD they do not paint a disability picture that is substantially different from the one revealed by the examinations and treatment records already discussed.  It appears the Veteran primarily receives treatment for PTSD through the private practitioner Dr. E.W.H. 

Following review of the evidence of record, the Board concludes that as of September 11, 2014 a 100 percent rating is warranted.  As of this date, the Veteran's PTSD is characterized by symptoms indicating total social and occupational impairment, including hallucinations, panic attacks more than once a week, severe memory impairment, depressed mood, anxiety, chronic sleep impairment, nightmares, hypervigilance, and disturbances in motivation and mood.  

The Board notes that a June 2014 letter form Dr. E.W.H. states that the Veteran is unable to sustain social relationships and is barely able to sustain work relationships.  The Board is of the opinion this shows total social impairment but "barely able to" does not more nearly approximate total occupational impairment.  However, as of September 11, 2014 a letter from Dr. E.W.H. indicates the Veteran's PTSD symptoms have increased in severity to the point that he instructed the Veteran to take medical leave from his job.  The doctor reevaluated the Veteran in December 2014 and concluded the Veteran should stay on leave indefinitely.  As noted, prior to these letters Dr. E.W.H. had already indicated that the Veteran was totally socially impaired.  In light of the fact that the doctor is now telling the Veteran to no longer work the Board concludes his disability picture has increased in severity to the extent that it more nearly approximates total social and occupational impairment.  

The only other pertinent medical evidence from around the time the Board is awarding a 100 percent is the August 2014 VA examination report.  The Board acknowledges that the disability picture revealed by this report is less severe that what is shown by the letters of Dr. E.W.H.  Nevertheless, the Veteran will be afforded the benefit of the doubt that Dr. E.W.H.'s letters more accurately depict his level of disability.   

Moreover, around the time the Veteran grants the 100 percent the only GAF score is the 59 reported in the August 2014 VA examination report.  This score is higher than one expects of a disability picture warranting a 100 percent.  Nevertheless, the Board again notes while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  It is the Board's determination that when the entire record around September 11, 2014 is viewed the Veteran warrants a 100 percent rating as of that date.  The Board's conclusion is further supported by the fact that the letters from Dr. E.W.H. around this time, which reveal a more severe disability picture than the other records, do not include GAF scores.  

As of September 11, 2014, the Veteran's disability picture is shown to more nearly aproximate total social and occupational impaired warranting a 100 percent rating.  Prior to this date, the Veteran's private doctor had already indicated the Veteran was totally socially impaired.  As of this date, the Veteran's private doctor instructs him to take medical leave from work, which eventually became indefinite, thus showing total occupational impairment.

II. Annual Clothing Allowance 2014

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met. See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  The initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (ii) The Under Secretary for Health or a designee certifies that (A) A veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (B) A veteran uses a medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1) (2014).

In this case, the Veteran is service-connected for posttraumatic stress disorder, evaluated as 50 percent disabling, and residuals fractured transverse process, L4, evaluated as 10 percent disabling.  The record reflects that the VA provided the Veteran with lumbar braces for low back pain in December 2008.  

Administrative decisions included in the record show that, as a result of his back brace, the Veteran was provided an annual clothing allowance in the years 2009 and 2011 through 2013.  The Veteran credibly reports daily use of a back brace.  More importantly he credibly reports that the fabric of the back brace is coarse and that when he sits or moves about it rubs against his clothing causing wear to his garments.  September 2014 Notice of Disagreement, December 2014 VA Form 9.  Furthermore, in regards to the back brace and the wear and tear it causes, nothing in the medical records suggests the Veteran's situation has material changed since the previous awards of an annual clothing allowance.  
The Veteran is competent to describe what he observes and his account is found to be persuasive as to the question of whether his back brace tends to cause his clothing to wear out prematurely.  While the brace may have been designed and manufactured to minimize wear to clothing, it is shown in this case that it has caused premature wearing of the Veteran's clothing, and thus, the Veteran is entitled to a clothing allowance for 2014.

The benefit sought on appeal is granted.


ORDER

As of September 11, 2014, a rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An annual clothing allowance for 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A preliminary review of the record shows that the claims of entitlement to an initial rating in excess of 50 percent for PTSD prior to September 11, 2014 and entitlement to a TDIU prior to September 11, 2014 are not ready for appellate disposition.  Additional records were added to the claims folder after the September, 2014 supplemental statement of the case (SSOC) was issued.  

This evidence includes treatment records from VA Medical Center Durham, North Carolina from September 2008 through March 2012 and a September 2014 statement by a physican at Goldsboro Psychiatric Clinic, all received prior to the transfer of the claims file to the Board in January 2015.  When additional evidence is received by the AOJ after issuance of a statement of the case or a SSOC but prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2014).

Additionally, following notification of transfer of the claims file to the Board and certification of the case to the Board in January 2015, new documents were received including a December 2014 statement by a physican at Goldsboro Psychiatric Clinic and a January 2015 VA Form 21-8940.  The Veteran has not waived initial RO adjudication of the evidence.  Thus, the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2014)  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for entitlement to an initial rating in excess of 50 percent prior to September 11, 2014 and entitlement to a TDIU prior to September 11, 2014 based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


